                 Case: 20-13482        Doc: 60      Filed: 11/05/20      Page: 1 of 30




                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

 In Re:                                             )     Case No.: 20-13482
                                                    )     Chapter 11
 RHA STROUD, INC.,                                  )
      Debtor.
                                                    )     [Jointly Administered]
                                                    )
                                                    )
                      FP GROUP’S MOTION TO DISMISS OR ABSTAIN
                      AND NOTICE OF OPPORTUNITY FOR HEARING

                         NOTICE OF OPPORTUNITY FOR HEARING
          Your rights may be affected. You should read this document carefully and
          consult your attorney about your rights and the effect of this document. If you
          do not want the Court to grant the requested relief, or you wish to have your views
          considered, you must file a written response or objection to the requested relief with
          the Clerk of the United States Bankruptcy Court for the Western District of
          Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City, OK 73102 no later than
          14 days from the date of filing of this request for relief. You should also serve a
          file-stamped copy of your response or objection to the undersigned
          movant/movant’s attorney and file a certificate of service with the Court. If no
          response or objection is timely filed, the Court may grant the requested relief
          without a hearing or further notice.

Submitted by:

 J. Clay Christensen (OBA #11789)                       Eric D. Winston (CA Bar No. 202407 –
 Jeffrey E. Tate (OBA # 17150)                          application for admission pro hac vice
 Jonathan M. Miles (OBA #31152)                         pending)
 Brock Z. Pittman (OBA #32853)                          QUINN EMANUEL URQUHART &
 CHRISTENSEN LAW GROUP, P.L.L.C.                        SULLIVAN LLP
 3401 N.W. 63rd Street, Suite 600                       865 S. Figueroa St., 10th Floor
 Oklahoma City, Oklahoma 73116                          Los Angeles, California 90017
 Telephone: (405) 232-2020                              Telephone: (213) 443-3000
 Facsimile: (405) 228-1113                              Facsimile: (213) 443-3100
 Clay@christensenlawgroup.com                           ericwinston@quinnemanuel.com
 Jeffrey@christensenlawgroup.com
 Jon@christensenlawgroup.com
 Brock@christensenlawgroup.com

 Attorneys for Creditors Rural Hospital Acquisition, LLC, First Physicians Realty Group, LLC,
 First Physicians Business Solutions, LLC, First Physicians Services, LLC, and First Physicians
 Resources, LLC

Dated this 5th day of November 2020.
                 Case: 20-13482                 Doc: 60           Filed: 11/05/20                Page: 2 of 30




                                               TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1
II.    FACTUAL BACKGROUND ..............................................................................................3
       A.        The Purchase of Debtors and Issuance of the Notes ................................................3
       B.        Management of the Hospitals and Debtors’ Operations ..........................................4
       C.        Secured Creditor and Landlord Seek Receiver in Oklahoma State Court ...............6
       D.        The State Court Approves Application for a Receiver ............................................7
       E.        The Commencement of this Proceeding ..................................................................8
III.   ARGUMENT .....................................................................................................................10
       A.        This Case Should Be Dismissed Because the Debtor Filed for Chapter 11
                 Bankruptcy in Bad Faith. .......................................................................................10
                 1.         Debtors Effectively Each Have One Asset. ...............................................11
                 2.         Debtors Filed this Action to Evade a Receivership Order in State
                            Court. .........................................................................................................11
                 3.         These Cases Are Actually Two-Party Disputes. ........................................13
                 4.         Debtors Have No Ongoing Business or Employees. .................................15
                 5.         Debtors Lack the Possibility of Reorganization. .......................................15
                 6.         Dismissal, Rather than Conversion, Is Warranted Under § 1112. .............17
       B.        This Court Should Dismiss or Abstain Under 11 U.S.C. § 305.............................18
IV.    CONCLUSION ..................................................................................................................20




                                                                   i
                     Case: 20-13482                  Doc: 60           Filed: 11/05/20               Page: 3 of 30




                                                 TABLE OF AUTHORITIES


Cases:

In re Asanda Air II LLC, 600 B.R. 714 (Bankr. N.D. Ga. 2019) .............................................14

In re Forest Hill Funeral Home & Mem’l Park, 364 B.R. 808 (Bankr. E.D.
Okla. 2007) .......................................................................................... 10, 11, 12-13, 17, 18, 19

In re JER/Jameson Mezz Borrower II, LLC, 461 B.R. 293 (Bankr. D. Del. 2011) .................16

In re Laguna Assocs. Ltd. P’ship, 30 F.3d 734 (6th Cir. 1994) ...............................................10

In re LJBV LTD, 544 B.R. 401 (Bankr. N.D. Ill. 2016).....................................................12, 14

In re Murray, 543 B.R. 484 (Bankr. S.D.N.Y. 2016), aff’d, 565 B.R. 527 (S.D.N.Y. 2017),
aff’d, 900 F.3d 53 (2d Cir. 2018) .............................................................................................14

In re Muskogee Envtl. Conservation Co., 236 B.R. 57 (Bankr. N.D. Okla. 1999)..................11

In re Nursery Land Dev., Inc., 91 F.3d 1414 (10th Cir. 1996) ................................................11

In re On the Ocean, Inc., No. 16-16204-BKC-RBR, 2016 WL 8539791 (Bankr. S.D. Fla.
June 6, 2016) ............................................................................................................................15

In re O’Neil Vill. Pers. Care Corp., 88 B.R. 76 (Bankr. W.D. Pa. 1988) ...............................19

In re Packard Square, LLC, 575 B.R. 768 (Bankr. E.D. Mich. 2017) ....................................18

In re Spade, 258 B.R. 221 (Bankr. D. Colo. 2001), aff’d, 269 B.R. 225 (D. Colo. 2001) ......20

Statutes

11 U.S.C. § 305 ..........................................................................................................................1

11 U.S.C. § 305(a)(1) ...............................................................................................................18

11 U.S.C. § 1112 ..................................................................................................................1, 19

11 U.S.C. § 1112(b)(1) ......................................................................................................10, 17

Other

2 COLLIER ON BANKRUPTCY ¶ 305.01 ............................................................................18




                                                                       ii
               Case: 20-13482        Doc: 60     Filed: 11/05/20     Page: 4 of 30




       Rural Hospital Acquisition, LLC (“RH Acquisition”), First Physicians Realty Group, LLC

(“FP Realty”), First Physicians Business Solutions, LLC (“FP Business”), First Physicians

Services, LLC (“FP Services”), and First Physicians Resources, LLC (“FP Resources”)

(collectively with RH Acquisition, FP Realty, FP Business, and FP Services, the “FP Group”)

respectfully submit this Motion pursuant to 11 U.S.C. §§ 305 and 1112 to dismiss or abstain from

the Chapter 11 bankruptcy cases of RHA Stroud, Inc. and RHA Anadarko, Inc. (collectively, the

“Debtors”). The FP Group may further supplement this Motion through evidence obtained in

discovery, which may be presented to the Court at the hearing on this Motion.

                                    I.     INTRODUCTION

       These cases should have never been commenced, no emergency or exigent circumstances

required the Debtors to seek bankruptcy protection, and, because the Debtors did file these cases

without any legitimate purpose, the Debtors’ actions have already placed at risk the operations of

two critical care hospitals in Oklahoma, at a time when hospitals in the state are nearing capacity.

Bankruptcy does nothing to assist the Debtors and their estates, but was commenced solely to

benefit the principal of Debtors’ sole shareholder, One Cura Wellness, Inc. (“One Cura”), who for

nearly two years has improperly invoiced the Debtors about $1.5 million annually, and faces the

likelihood of losing this cash stream.

       The Debtors filed these cases because they had already litigated and lost in Oklahoma state

court, which on September 24, 2020 issued a written order directing the appointment of David

Rhoades as a receiver for each Debtor. Because the Debtors refused to accept a receiver order that

would actually give the receiver power, RH Acquisition and FP Realty requested the state court to

consider a proper form of order, and the state court had set a hearing on November 4 to determine

which form of a receivership order to enter. The Debtors no doubt understood the Debtors’ sole




                                                 1
               Case: 20-13482       Doc: 60     Filed: 11/05/20      Page: 5 of 30




shareholder was about to lose control, and thus directed these filings to stave off the appointment

of the receiver.

       Each Debtor owns a critical access hospital in Oklahoma; FP Business manages the

hospitals, supported by FP Services and FP Resources. Neither Debtor employs any of the doctors,

nurses, or staff at the hospital. The Debtors do not arrange for any of the myriad of goods and

services the hospitals require, and they do not handle invoicing of Medicare and other payors.

Other than the FP Group, the Debtors have virtually no third-party creditors.1 In fact, but for the

mid-month filing of these cases, the Debtors’ non-insider, third-party vendors were in line to

be paid and would have been paid in the normal course of business. These cases are classic

examples of a two-party dispute already pending in state court: the Debtors (and their parent

company One Cura) on the one hand, and the FP Group on the other.

       Further, as previously adjudicated by the state court, the Debtors are hopelessly insolvent.

And because all of their assets secure obligations owed to RH Acquisition, each day the Debtors

become more and more administratively insolvent. They have no hope of reorganizing—there is

no conceivable way for them to confirm a plan of reorganization.

       And the commencement of these cases immediately caused disruption—employees at the

hospitals questioned whether they would continue to have jobs, suppliers have refused to continue

serving the hospitals or required more onerous payment terms, and FP Group, not the Debtors,

have been left trying to manage the fallout without impacting patient care. That the Debtors, under

the thumb of their shareholder, made no effort to avoid disruptions at the hospitals before—or even



1
   The only other (disputed) creditors of any note are the Debtors’ shareholder and the law firms
the shareholder has caused the Debtors to employ to litigate against the FP Group. There may also
be third-party vendors, who would have been paid in the ordinary course of business, that were
caught due to the mid-month filing.



                                                2
               Case: 20-13482         Doc: 60      Filed: 11/05/20      Page: 6 of 30




immediately after—they filed these Chapter 11 cases is telling. The Debtors do not care about the

impact of the filings on hospital operations because they rely on FP Group entities to coordinate

with suppliers, vendors, physicians and other employees, and to ensure the continued smooth

operation of the hospitals and uninterrupted patient care.

        The facts demonstrate that the Debtors commenced these cases for the sole purpose of

evading the Oklahoma state court order mandating the appointment of a receiver, in a context

where there is no valid Chapter 11 purpose. This is an abuse of the jurisdiction of the Court. Again

and again, bankruptcy courts have dismissed bad faith bankruptcy petitions filed by debtors in an

attempt to evade state court receivership orders. The totality of the circumstances demonstrate

that the Debtors filed for bankruptcy in bad faith and that it is in the best interest of all parties to

dismiss this case in favor of the ongoing state court proceedings where the state court has directed

the appointment of a receiver.

                               II.     FACTUAL BACKGROUND

        A.      The Purchase of Debtors and Issuance of the Notes

        The Debtors own two critical access hospitals located in Stroud and Anadarko, Oklahoma,

respectively. RH Acquisition originally owned both Debtors. On April 1, 2011, RH Acquisition

sold the Debtors to Charles Eldridge via a Stock Purchase Agreement through which Mr. Eldridge

purchased all membership interests in the Debtors. Mr. Eldridge subsequently transferred those

interests to One Cura, of which he is Chairman and CEO. See Oct. 25, 2020 Mot. re Cash

Collateral (Dkt. 4)2 ¶ 19; Oct. 25, 2020 Decl. of Charles M. Eldridge (Dkt. 6) ¶ 3.

        To finance the purchase, Mr. Eldridge caused each Debtor to issue a promissory note, as

amended, to RH Acquisition (the “Notes”). The aggregate amount of the amended notes was


2
    Unless otherwise noted, all docket number citations are to the lead case, No. 5:20-bk-13482.



                                                   3
                Case: 20-13482       Doc: 60      Filed: 11/05/20      Page: 7 of 30




$14,025,712.10. The Notes obligate the Debtors to pay quarterly interest, as well as to ultimately

pay the principal amounts. Exs. B (Dkt. 4-2 (Stroud Note)) & C (Dkt. 4-3 (Anadarko Note)) to

Oct. 25, 2020 Mot. re Cash Collateral, at § 1. The Debtors secured the Notes by granting RH

Acquisition a security interest in substantially all the assets of the Debtors, including all personal

property, permits, licenses, accounts receivable, and operating accounts. Exs. D (Dkt. 4-4 (Stroud

Security Agreement)) & E (Dkt. 4-6 (Anadarko Security Agreement)) to Oct. 25, 2020 Mot. re

Cash Collateral. RH Acquisition perfected its security interest in the Debtors in 2018. See Ex. F

(Dkt. 4-5) to Oct. 25, 2020 Mot. re Cash Collateral. As of the Petition Date, the Debtors

collectively owed $15,558,066 on account of the Notes.

       The Debtors do not own the real property where the hospitals are located, but such real

property at all times was owned by FP Realty. Thus, at the same time the Debtors issued the Notes,

FP Realty entered into a lease (“Lease”) with the Debtors, leasing to the Debtors the real estate

and buildings where the Debtors operated the hospitals. The Lease obligates the Debtors to pay

rent to FP Realty. As of the Petition Date, the Debtors collectively owed $11,274,038 on account

of the Lease.

       Neither Debtor has had any infrastructure to manage the hospitals. Instead, each Debtor

entered into certain agreements with FP Business, FP Resources, and FP Services under which

these entities would provide to the hospitals management and support services, personnel, and

other ancillary services like information technology.

       B.       Management of the Hospitals and Debtors’ Operations

       FP Business has managed both hospitals under its agreements with the Debtors for over

nine years, supported by FP Services and FP Resources. All doctors, nurses, staff, and other

employees performing work and other services at the hospitals are employed by entities within the

FP Group. As counsel for the Debtors recently stipulated during the state court evidentiary hearing



                                                  4
               Case: 20-13482        Doc: 60     Filed: 11/05/20      Page: 8 of 30




on RH Acquisition’s and FP Realty’s application for a receiver,3 FP Business’s management has

been “superb.” Following that hearing, Judge Ashwood of the District Court of Lincoln County

found that “[t]here is no dispute that the hospitals are running smoothly and efficiently.” Ex. 1

(Sept. 24, 2020 Order in State Action) at 2.

       As part of its management functions, FP Business processes payments on behalf of the

hospitals. FP Business prioritizes the payment of direct costs and costs owed to third-party vendors,

then allocates the remaining amounts to management fees and related fees to cover the costs of

doctors, nurses, emergency rooms, and other staff and services provided by FP group. In the

ordinary course of business, FP Business ensures all other non-insider third-party vendors and

employees are paid in full before the FP Group receives any payment. Any unpaid non-insider

vendor would have been paid in full absent the filing of this case.

       The Debtors do not earn, and have never earned, enough revenue to pay in full the amounts

owed to the FP Group for services provided, for rent under the Lease, and for interest on the Notes.4

One Cura has a single employee, and the Debtors have none. Mr. Eldridge does not reside in

Oklahoma, but in California, and rarely visits the hospitals. In fact, Mr. Eldridge testified in the

state court hearing in September that he had not even visited the hospitals in 2020, leaving the

hospitals to be managed by FP Group.

       Despite Mr. Eldridge very rarely visiting the hospitals in the past nine years, for years the

Debtors paid One Cura hundreds of thousands of dollars a year, primarily for Mr. Eldridge to

approve payments by the FP Group to vendors, sign contracts on the hospitals’ behalf, and to sign



3
   Hereinafter the “Receivership Hearing,” and discussed further infra. The FP Group understands
that the transcript of the Receivership Hearing is not yet available.
4
  The Debtors never directed FP Business to handle payments on behalf of the hospitals in any
manner other than the approach FP Business had taken.



                                                 5
                Case: 20-13482       Doc: 60     Filed: 11/05/20     Page: 9 of 30




the cost reports that are prepared by accountants for the hospitals and submitted to the Centers for

Medicare and Medicaid Services (“CMS”). In late 2018, Mr. Eldridge caused the Debtors to

increase the monthly amount One Cura would receive from $12,500 per hospital ($25,000.00 total)

per month to $100,000 per hospital ($200,000.00 total) per month, meaning that One Cura would

receive $2.4 million annually,5 even though neither it nor Mr. Eldridge were providing any new

services and the debts owing to the FP Group were mounting.

        For years, FP Business had been deferring full payment of its management fees and other

amounts due to the FP Group, which helped the hospitals to stay current with all other vendors.

However, the relationship between the Debtors and One Cura, on the one hand, and the FP Group,

on the other, began to sour once One Cura improperly inflated the payments it received for no

valid reason. In late 2019, the parties attempted to negotiate new agreements to govern their

relationship (with One Cura demanding even more money for itself), but negotiations broke down.

RH Acquisition and FP Realty realized the Debtors never intended to pay back the amounts owed

on the Notes and Lease, and decided that a receiver was needed.

        C.      Secured Creditor and Landlord Seek Receiver in Oklahoma State Court

        On February 24, 2020, RH Acquisition and FP Realty filed a petition in the District Court

of Lincoln County, State of Oklahoma, Case No. CJ-20-31 (the “State Action”) against the Debtors

seeking, among other things, the appointment of a receiver to take the Debtors into his or her

possession and control. See generally Ex. 2 (Petition in the State Action); see also Ex. 3 (RH

Acquisition Em. App. for Receiver) at 10-11; Ex. 4 (FP Realty Em. App. for Receiver) at 9.

        Once FP Realty and RH Acquisition determined that it was necessary to seek the

appointment of a receiver, FP Business decided to hold in abeyance payment of One Cura’s fees,


5
    That amount was later reduced to $62,500.00 per hospital per month, for a total of $125,000.00.



                                                 6
              Case: 20-13482       Doc: 60      Filed: 11/05/20     Page: 10 of 30




as well as fees for the Debtors’ counsel. This is because FP Business believed that the decision of

whether to pay those fees should be decided by the receiver, if one was appointed.             The

Receivership Hearing was ultimately delayed for six months for reasons related to the COVID-19

pandemic. As of the Petition Date, the FP Group believes that One Cura will claim it is owed

$750,000 and that one of the firms the Debtors engaged, Akerman, will claim it is owed

$1,314,572.44, based on what was filed in state court. Other than these amounts and what was

owed to the FP Group, the Debtors should have had virtually no creditors as of the Petition Date,

except those caught by the middle of the month filing that would have been paid in the normal

course of business.

       D.      The State Court Approves Application for a Receiver

       Following briefing by the parties, Judge Ashwood held an evidentiary hearing on

September 14 regarding the application for a receiver. That Receivership Hearing included

testimony from six witnesses (including expert witnesses), arguments from counsel, and extended

from the morning well into the evening.

       On September 24, Judge Ashwood issued an order finding that the Debtors were

indisputably insolvent, granting the application for a receiver, and designating David Rhoades6 as

the receiver. See Ex. 1 at 2-3. Judge Ashwood directed the parties to present an agreed order

formally appointing Mr. Rhoades.

       Under the form of the order proposed by RH Acquisition and FP Realty (based on input

from and with the approval of the receiver), the receiver would have access to the Debtors’

financial information and any other information available to the Debtors. See Ex. 6 (App. for Hr’g



6
   Mr. Rhoades’ curriculum vitae is attached hereto as Exhibit 5. Mr. Rhoades has extensive
experience as a receiver, which includes acting as receiver for a rural hospital (Ex. 5 at 4).



                                                7
              Case: 20-13482        Doc: 60     Filed: 11/05/20      Page: 11 of 30




on Agreed Order Appointing Receiver) at Ex. 1 ¶¶ 2, 7-8. By contrast, the Debtors’ comments to

that proposed order would have essentially stripped the receiver of authority, including the

authority authorized under applicable Oklahoma statutes that were the basis for the receiver’s

appointment. See id. at Ex. 7. A hearing was set for November 4 regarding the order.

       E.      The Commencement of this Proceeding

       Without any advance notice to the FP Group, the Debtors commenced these Chapter 11

proceedings on October 25—a Sunday. In other words, even though the Debtors own hospitals

that are currently providing critical care to patients in the face of the ongoing COVID-19 pandemic,

the Debtors made no effort to guard against disruption at the hospitals, even basic steps such as

preparing press releases or a “Frequently Asked Question” sheet to distribute to employees and

vendors. Obviously, the Debtors did not contact the FP Group to discuss a filing, and thus made

no effort to coordinate the use of cash collateral, ensure that any critical vendors were taken care

of, and ensure that there would be no disruption to cash management. The Debtors’ “first day”

filings reflect the poor planning. Each Debtor filed only three motions—a joint administration

motion, a cash management motion, and a motion authorizing cash collateral.               The cash

management motion provided little detail, and the cash collateral motion was inadequate—lacking

any budget or description of how Debtors could provide adequate protection to RH Acquisition.7

       And the Debtors’ mismanagement of their filings has already caused confusion with

employees and vendors. Employees came to work, having learned of the Debtors’ bankruptcy

filing, unsure of whether they still had jobs. Certain vendors, including the vendors who provide

the hospitals’ medical supplies and pharmaceuticals, have contacted First Physicians to



7
   This Court granted use of cash collateral only as a “status quo”, which RH Acquisition consented
to (and the Debtors initially resisted) in order to avoid disruptions at the hospitals.



                                                 8
              Case: 20-13482        Doc: 60     Filed: 11/05/20      Page: 12 of 30




communicate that in light of the Debtors’ Chapter 11 petition, those vendors will not deliver goods

and services unless those vendors are placed on deposit, or set up with an EFT to be paid upon

shipment. However, because the Debtors have restricted First Physicians’ prior authority with

respect to the operating accounts historically used to process payments to vendors (in

contravention of this Court’s direction that the status quo of cash flow is to be maintained), First

Physicians is unable to quickly comply with these vendors’ requests.

       Despite the poor planning, it is clear that the Debtors were planning for their secret and

disruptive filing. They admitted at the first day hearing that the week before the filing they had

reached out to Wells Fargo bank concerning opening debtor in possession bank accounts. And the

FP Group understands that between a week and two weeks before the filing, an attorney with

Akerman had contacted the Office of the United States Trustee to indicate a chapter 11 filing was

imminent.8 Debtors’ own filings reflect that they had been planning to file their petitions for some

time before they actually did so—again, without any warning to or attempt to coordinate with

anyone to safeguard the patients. Debtors decided to petition for Chapter 11 relief on October

14—11 days before they commenced these proceedings. See Dkt. 1 at ECF 12-15.

       In the State Action, RH Acquisition asserted that RHA Stroud owes it at least

$8,097,684.06 and that RHA Anadarko owes it at least $6,891,990.60 under their respective Notes,

which debt is secured by substantially all the assets of the Debtors. Ex. 2. FP Realty alleged that

the Debtors jointly owe $10,324,000. Id. At the Receivership Hearing, the Debtors admitted that

they owe the amounts due under the Notes and the Lease. The Debtors also owe millions more to


8
   Although Debtors commenced these proceedings over a week ago and have retained counsel
(both Akerman and Rubenstein & Pitts, PLLC have appeared on Debtors’ behalf), they have yet
to file a motion to authorize employment of bankruptcy counsel. The FP Group believes that at
least Akerman cannot be employed under Bankruptcy Code section 327 and intends to oppose any
such employment application.



                                                 9
              Case: 20-13482         Doc: 60        Filed: 11/05/20     Page: 13 of 30




other FP Group entities. Because FP Business allocated payments such that the hospitals’ third-

party vendors were paid in full, the FP Group believes that the FP Group are the Debtors’ only

significant creditors of these insolvent estates.

                                        III.    ARGUMENT

       The Court should dismiss these cases for cause under Bankruptcy Code Section 1112

because the totality of the circumstances demonstrate that the Debtors filed for bankruptcy in bad

faith. The Court can also dismiss or abstain from hearing these cases under Bankruptcy Code

Section 305 because it is in the best interests of all parties for each case to be returned to the

ongoing state court proceedings where a receiver has already been appointed.

       A.       This Case Should Be Dismissed Because the Debtors Filed for Chapter 11
                Bankruptcy in Bad Faith.

       Bankruptcy Code Section 1112 permits this Court to dismiss the cases for cause. 11 U.S.C.

§ 1112(b)(1) (“[T]he court shall convert a case under [Chapter 11] to a case under chapter 7 or

dismiss a case under this chapter, whichever is in the best interest of creditors and the estate, for

cause . . . .”). Cause exits when a debtor has filed a Chapter 11 bankruptcy case in bad faith. See,

e.g., In re Forest Hill Funeral Home & Mem’l Park, 364 B.R. 808, 820 (Bankr. E.D. Okla. 2007)

(“ . . . [C]ause exists under this section when a bankruptcy case was filed in bad faith.”).

       Whether a debtor has filed in bad faith is a “discretionary determination that turns on the

bankruptcy court’s evaluation of a multitude of factors.” In re Laguna Assocs. Ltd. P’ship, 30 F.3d

734, 738 (6th Cir. 1994). Courts have developed several “non-exclusive factors” for evaluating

good faith in filing a bankruptcy case, including whether:

            (1) the debtor has one asset; (2) the prepetition conduct of the debtor has
            been improper; (3) there are only a few unsecured creditors; (4) the debtor’s
            property has been posted for foreclosure, and the debtor has been
            unsuccessful in defending against the foreclosure in state court; (5) the
            debtor and one creditor have proceeded to a standstill in state court litigation,
            and the debtor has lost or has been required to post a bond which it cannot



                                                    10
              Case: 20-13482        Doc: 60     Filed: 11/05/20       Page: 14 of 30




           afford; (6) the filing of the petition effectively allows the debtor to evade
           court orders; (7) the debtor has no ongoing business or employees; and (8)
           the lack of possibility of reorganization.

Forest Hill, 364 B.R. at 820 (internal quotation marks omitted); see also In re Nursery Land Dev.,

Inc., 91 F.3d 1414, 1416 (10th Cir. 1996) (affirming finding of bad faith based on similar factors).

Here, virtually all of the relevant factors are satisfied, and the totality of the circumstances

demonstrate that Debtors filed for bankruptcy in bad faith.

               1.      Debtors Effectively Each Have One Asset.

       Each Debtor’s case is effectively a single-asset case. Each Debtor owns a hospital, but the

hospitals are managed by their management company, FP Business, not by the Debtors. The

Debtors have no employees. Each Debtor is owned by One Cura, which in turn has a single

employee. See In re Muskogee Envtl. Conservation Co., 236 B.R. 57, 66, 69 (Bankr. N.D. Okla.

1999) (dismissing case for bad faith where the case “center[ed] around a single asset”); Nursery

Land, 91 F.3d at 1416 (affirming finding of bad faith where debtor had “only one asset”).

               2.      Debtors Filed this Action to Evade a Receivership Order in State Court.

       The Debtors did not file their petitions to seek reorganization or a fresh start. Instead, they

filed their petitions to evade the receivership order entered on September 24, 2020 in the State

Action. One Cura, which controls the Debtors, desperately does not want to see Mr. Rhoades

appointed as a receiver and, faced with a November 4 hearing where the court would enter a form

of receivership order setting out Mr. Rhoades’s authority, instead ran to this Court.

       RH Acquisition (the only secured creditor of the Debtors) and FP Realty (the lessor of the

premises on which each Debtor operates) filed the State Action in Oklahoma state court, seeking

the appointment of a receiver, after it became clear that Debtors never intended to pay down their

debts and terms for new extended contracts could not be agreed upon, as One Cura wanted more




                                                 11
              Case: 20-13482        Doc: 60     Filed: 11/05/20      Page: 15 of 30




money.9 On September 24, 2020, the Oklahoma state court granted the application for a receiver

and directed the parties to present the court with an agreed order regarding the receiver’s duties

and bond. RH Acquisition and FP Realty could not get Debtors to agree to reasonable language

for the receivership order. Consequently, on October 14, 2020, RH Acquisition and FP Realty

filed an Application for Hearing on Agreed Order Appointing Receiver (Ex. 6), which was set for

hearing on November 4, 2020.

       On the heels of the parties’ application for a hearing regarding the duties of the designated

receiver, Debtors filed their petitions for Chapter 11 bankruptcy. The bad faith of this filing is

apparent on its face, as Debtors filed their petition for bankruptcy approximately one month after

the state court granted the application for a receiver and ten days before the scheduled hearing to

determine the duties and bond of the receiver. In other words, the Debtors took their chances in

the receivership hearing, lost, and then decided to run to bankruptcy court.

       Repeatedly, bankruptcy courts have dismissed petitions for cause based on a finding of bad

faith when they are filed in reaction to pending or entered receivership orders in companion state

court proceedings. See, e.g., Forest Hill, 364 B.R. at 822, 825 (finding bad faith where the

bankruptcy filing allowed debtors “to escape the receivership hearing in [state court]” and

dismissing case); In re LJBV LTD, 544 B.R. 401, 405-07 (Bankr. N.D. Ill. 2016) (dismissing for

cause where “petition effectively allow[ed debtor] to evade” state court order appointing receiver).

       In re Forest Hill Funeral Home is instructive. In that case, a complaint had been filed

against Forest Hill Funeral Home in Tennessee Chancery Court seeking the appointment of a

receiver. Forest Hill, 364 B.R. at 815. The Chancery Court set the hearing on the application for



9
  The new contracts being proposed decreased the fees paid to the FP Group, as the FP Group
had completed the turnaround of the hospitals. Rather than decreasing the fees, Once Cura
simply wanted more money. FP Group would not agree.



                                                12
              Case: 20-13482        Doc: 60      Filed: 11/05/20      Page: 16 of 30




a receiver for January 23, 2007. Id. On January 22, 2007—the day before the hearing regarding

the receiver—Forest Hill filed a Chapter 11 petition. Id. at 816. The United States Bankruptcy

Court for the Eastern District of Oklahoma found that the petition had been filed in bad faith,

including because the filing had allowed Forest Hill to “escape the receivership hearing,” and

dismissed the case. Id. at 822, 825.

       The facts here are even stronger because the Debtors here filed the cases after the court

had already ordered the appointment of a receiver, and in order to evade the hearing in state court

that was scheduled for November 4, 2020. This is an improper purpose for a bankruptcy petition,

and this Court should find that Debtors filed their petitions in bad faith, and dismiss these cases.

       The Debtors’ precipitous filing has caused significant cost and disruption to the operations

of the hospitals, as Debtors did not provide warning or advance notice of their plans to file for

bankruptcy to any of the hospitals’ management, staff, or critical vendors (despite having decided

to seek Chapter 11 relief at least 11 days before filing their petitions). Further administration of

this case through bankruptcy proceedings will incur more unnecessary costs, and it will cause

delay and disruption to the services the hospitals provide to their patients in the rural communities

of Stroud and Anadarko, Oklahoma. This is precisely what RH Acquisition and FP Realty sought

to avoid with the appointment of a receiver. This Court should dismiss this case in favor of the

ongoing state court proceedings and state-designated receiver.

               3.      These Cases Are Actually Two-Party Disputes.

       The Debtors have virtually no unsecured creditors. Indeed, essentially all creditors in this

case are the FP Group—making this a two-party dispute. Debtors owe RH Acquisition, the single

secured creditor in this case, principal and interest due under the Notes with which the Debtors

purchased the hospitals in April 2011. Substantially all of the Debtors’ additional debt comes from




                                                 13
              Case: 20-13482        Doc: 60      Filed: 11/05/20      Page: 17 of 30




agreements they entered into with affiliates of RH Acquisition, including the Lease with FP Realty,

and management and other service agreements with FP Business, FP Services, and FP Resources.

To the extent that the Debtors have any other unsecured creditors, these are solely the result of (1)

payments to insiders being held in abeyance after RH Acquisition and FP Realty applied for a

receiver, and (2) the institution of these proceedings preventing payments to vendors whose

invoices had not yet been paid as of the petition date. The non-insider vendors would have been

paid in the ordinary course of business absent this filing.

       Chapter 11 bankruptcy is not intended to resolve disputes between two parties, or a very

small number of creditors, that could just as easily be handled in state court. “Bankruptcy is a

collective remedy, with the original purpose—which continues to this day—to address the needs

and concerns of creditors with competing demands to debtors’ limited assets, and with the

understandable desire that the debtor’s assets not go to the swiftest, or the most aggressive of them.”

In re Murray, 543 B.R. 484, 494-95 (Bankr. S.D.N.Y. 2016) (emphasis in original) (citations

omitted), aff’d, 565 B.R. 527 (S.D.N.Y. 2017), aff’d, 900 F.3d 53 (2d Cir. 2018). Here, the Debtors

are attempting to use bankruptcy proceedings to resolve a dispute with a single group of creditors

who do not have any competing demands. Numerous bankruptcy courts have found bad faith and

dismissed where a case amounted to a two-party dispute. See, e.g., In re Asanda Air II LLC, 600

B.R. 714, 722-23 (Bankr. N.D. Ga. 2019) (finding that fact that “reorganization essentially

involves the resolution of a two-party dispute” was one of several “indicia of bad faith” and that

dismissal was justified); LJBV LTD, 544 B.R. at 406 (finding cause for dismissal established where

the case “involve[d] essentially the resolution of a two-party dispute” and “was filed only to benefit

from the automatic stay to evade state court orders”). This Court should find the same.




                                                 14
              Case: 20-13482       Doc: 60      Filed: 11/05/20     Page: 18 of 30




               4.     Debtors Have No Ongoing Business or Employees.

       Next, it is readily apparent that Debtors filed for Chapter 11 bankruptcy without a genuine

reorganization purpose because Debtors have no ongoing business or employees. Debtors own

the hospitals, but they do not manage the hospitals, hire the hospitals’ staff, engage with the

hospitals’ vendors, or process payment of the hospitals’ expenses. Debtors are owned and

controlled by One Cura, which itself only employs one individual (Charles Eldridge) as the

Chairman and CEO. The physical hospital buildings are leased to Debtors by FP Realty, the

hospitals’ staff and contractors are hired and trained by FP Services and FP Resources, and the

hospitals’ operations are managed by FP Business—these entities are the creditors in this action.

       Accordingly, Debtors have no business to reorganize, and no employees whose jobs would

be saved through a process of reorganization. Bankruptcy courts have found bad faith and

dismissed bankruptcy petitions for cause when the debtors have no employees or business to

reorganize. See, e.g., In re On the Ocean, Inc., No. 16-16204-BKC-RBR, 2016 WL 8539791, at

*3 (Bankr. S.D. Fla. June 6, 2016) (finding the fact that “[t]he Debtor has no employees and uses

only 1099 independent contractors, so reorganizing the business to save jobs is not a consideration

in this case” indicative of bad faith). The Court should find the same here.

               5.     Debtors Lack the Possibility of Reorganization.

       Finally, the Court should dismiss this case for cause of bad faith because Debtors have no

possibility of reorganization. Debtors are indisputably insolvent and lack sufficient revenue or

unencumbered assets to pay their debts. All of the Debtors’ assets are encumbered, and every day

the Debtors incur administrative expenses that they cannot pay without using RH Acquisition’s

cash collateral, which cannot be repaid with any unencumbered assets.




                                                15
              Case: 20-13482        Doc: 60     Filed: 11/05/20      Page: 19 of 30




       The FP Group will not ever vote in favor of a plan where One Cura remains in control of

the Debtors. Negotiations between the Debtors and the FP Group broke down long ago. The

Debtors began demanding payment of about $4,000,000 annually to Debtors’ parent, One Cura,

even though One Cura does not provide any goods or increased services to the hospitals’ operations.

The FP Group came to the realization that Debtors never intended to pay their debts, and further,

that One Cura’s ownership was jeopardizing the operations of the hospitals and the critical services

the hospitals provide to their communities. Accordingly, RH Acquisition and FP Realty filed a

petition in Oklahoma state court for a receiver to take the Debtors into his or her possession and

control.

       There is no possibility that the FP Group will agree to a plan for reorganization from the

Debtors, and because the FP Group are the only substantial creditors in this action, there is no

possibility of reorganization. See In re JER/Jameson Mezz Borrower II, LLC, 461 B.R. 293, 299-

300, 302-03 (Bankr. D. Del. 2011) (dismissing case for cause of bad faith and finding no possibility

of reorganization without the consent of debtor’s only creditor to a plan).

       Moreover, Debtors have admitted that they cannot pay the monthly amounts owed to FP

Realty, RH Acquisition, or others in the FP Group—meaning that the Debtors’ estates will quickly

become administratively insolvent (if they are not already). The administrative insolvency of

Debtors is further evidence that Debtors have no possibility of reorganization. See JER, 461 B.R.

at 306 (allowing case “to remain in chapter 11 when it is administratively insolvent is not

appropriate”). Indeed, this bankruptcy petition has not, and will not, add to Debtors’ estate or

provide it with more value. On the contrary, Debtors’ bankruptcy filing—on the heels of a

receivership order from state court—has only reduced the estate’s value and it has caused

considerable disruption to the operations of the hospitals.




                                                16
              Case: 20-13482         Doc: 60      Filed: 11/05/20       Page: 20 of 30




       In short, the lack of possibility of reorganization (i.e., the objective futility of these actions)

is even more evidence that Debtors filed these petitions in bad faith. This—combined with the

fact that Debtors filed these petitions in order to evade a state court order, that Debtors have only

a few creditors (none of which have competing interests), and that Debtors have no employees or

ongoing business to reorganize—makes it readily apparent that Debtors filed these actions in bad

faith and without a valid bankruptcy purpose. Debtors have abused the jurisdiction of this Court.

               6.      Dismissal, Rather than Conversion, Is Warranted Under § 1112.

       Once the Court finds that Debtors filed in bad faith, Bankruptcy Code section 1112

mandates that the Court must determine whether conversion or dismissal is in “the best interests

of creditors and the estate.” See 11 U.S.C. § 1112(b)(1); Forest Hill, 364 B.R. at 822. Here,

dismissal is warranted.

       First, converting this case under Chapter 7 and liquidating Debtors’ assets may cause

substantial disruption to the operations of the hospitals and harm the community and patients who

rely on the hospitals’ services. A Chapter 7 case would result in the appointment of a trustee who

will be charged with liquidating the Debtors’ assets. There is no guarantee that a trustee appointed

will be able to quickly take control to avoid disruptions. No party has an interest in disrupting the

hospitals’ operations or putting anyone’s lives in danger.

       Second, the state court has already granted the application for appointment of a receiver,

who is best able to protect the interests of all parties, especially those of the Debtors. The receiver

is there to take the Debtors into his possession and control and ensure—while protecting the

creditors—that the operations of the hospitals are not jeopardized or disrupted. The state court

and the receiver will also be more equipped to efficiently manage the Debtors given the special

nature of the hospitals’ business and the criticality of its services to its patients in the rural




                                                   17
              Case: 20-13482         Doc: 60     Filed: 11/05/20       Page: 21 of 30




communities of Oklahoma. Accordingly, the Court should dismiss this case for cause of bad faith

to “avoid any needless confusion or doubt about the ability of the Receiver and the state court in

the receivership case to carry on, as if no bankruptcy had been filed.” In re Packard Square, LLC,

575 B.R. 768, 783 (Bankr. E.D. Mich. 2017).

       B.      This Court Should Dismiss or Abstain Under 11 U.S.C. § 305.

       This Court can also dismiss or abstain pursuant to Bankruptcy Code section 305(a)(1),

which provides that: “The court, after notice and a hearing, may dismiss a case under this title, or

may suspend all proceedings in a case under this title, at any time if . . . the interests of creditors

and the debtor would be better served by such dismissal or suspension.” 11 U.S.C. § 305(a)(1).

See 2 COLLIER ON BANKRUPTCY ¶ 305.01 (Section 305 “grants significant discretion to the

bankruptcy courts to decline, in certain circumstances, to exercise jurisdiction over a case filed

under title 11.”). Courts consider several non-exclusive factors to determine whether dismissal or

abstention under Section 305 is in the best interest of the creditors and debtors, including:

            (1) the motivation of the parties in seeking bankruptcy jurisdiction; (2)
            whether another forum is available to protect the interests of both parties or
            there is already a pending proceeding in state court; (3) the economy and
            efficiency of administration; and (4) the prejudice of the parties.

Forest Hill, 364 B.R. at 824.

       This case presents such an instance for dismissal or abstention, as (1) Debtors filed for

bankruptcy in order to evade a state court order for a receivership, (2) a receiver has been

designated to protect the interests of both parties, (3) the receiver will provide a means for

economic and efficient administration of the estate without rendering Debtors administratively

insolvent, and provide efficient administration, and (4) continued administration of these cases in

bankruptcy court could not only prejudice all parties in these cases, but also have disastrous

consequences on the hospitals’ patients and local communities.




                                                  18
              Case: 20-13482        Doc: 60      Filed: 11/05/20      Page: 22 of 30




       Similar to bad faith analyses under Section 1112, as discussed above, bankruptcy courts

consistently find that dismissal or abstention is appropriate under Section 305 where there are

pending or ongoing state court receivership proceedings. See, e.g., Forest Hill, 364 B.R. at 824-

25 (finding abstention proper where the state court and a state receiver would be better positioned

to apply state law than the bankruptcy court); In re O’Neil Vill. Pers. Care Corp., 88 B.R. 76, 80

(Bankr. W.D. Pa. 1988) (dismissing bankruptcy case of a personal care facility under Section 305

where the case “was already under the control of the receiver, appointed and monitored by the

learned state court judges”). Here, the Debtors did not file for bankruptcy to seek reorganization

or a fresh start but to evade the receivership order from the state court. The receiver was appointed

precisely for the purpose of protecting the parties’ interests. The Court should dismiss or abstain

from hearing this case.

       Further, there is a mechanism in place already to decide whether, and in what manner, to

manage and administer the Debtors, and to ensure that the interests of all parties are protected. See,

e.g., Forest Hill, 364 B.R. at 825 (observing that state court receiver could administer debtor’s

properties and determine payments to creditors).

       In addition, the Debtors are on the verge of becoming administratively insolvent, as they

have already admitted they cannot pay the monthly amounts owed to the FP Group. Debtors will

not be able to afford the additional layer of expense these bankruptcy proceedings will require,

including the costs of specialized bankruptcy counsel and compensation for the Chapter 11 trustee

for the administration of the estate. To the extent Debtors incur these costs without becoming

administratively insolvent, the assets available and owed to the FP Group will be diminished.

       Finally, the facts of this case demonstrate that it is in the best interest of all parties to

dismiss or abstain this case in favor of the ongoing state court proceedings. Neither party would




                                                 19
              Case: 20-13482         Doc: 60     Filed: 11/05/20       Page: 23 of 30




be prejudiced by dismissal or abstention—as is demonstrated by the fact that the state court and

receiver are suitable mechanisms to protect the interests of all parties in this case. See In re Spade,

258 B.R. 221, 235-36 (Bankr. D. Colo. 2001), aff’d, 269 B.R. 225 (D. Colo. 2001) (finding state

court provided a forum for adequate resolution and would be more efficient and economical to

resolve a two-party dispute). However, the parties would be prejudiced by the continuation of this

bankruptcy case. Chapter 11 bankruptcy is costly, and at this stage in the parties’ relationship, it

would be far more efficient and economical to rely on the state court receiver to protect the secured

assets of the Debtors and enable the hospitals to continue operating and servicing their

communities without interruption or disarray that might otherwise be caused through Chapter 11

reorganization. Debtors’ petitions to file bankruptcy under Chapter 11 have thus far only reduced

the value of the Debtors’ estate, and risk significantly disrupting the services and care the hospitals

provide to their patients. The Court should dismiss or abstain from hearing this action before the

parties are prejudiced further.

                                      IV.      CONCLUSION

       For the foregoing reasons, the FP Group requests that the Court dismiss this case for cause

under Bankruptcy Code sections 1112 and 305, or abstain from hearing this case in favor of the

ongoing state court proceedings under Bankruptcy Code section 305.




                                                  20
           Case: 20-13482   Doc: 60   Filed: 11/05/20    Page: 24 of 30




November 5, 2020                        Respectfully submitted,

                                        By: s/ J. Clay Christensen_________
                                        J. Clay Christensen (OBA #11789)
                                        Jeffrey E. Tate (OBA # 17150)
                                        Jonathan M. Miles (OBA #31152)
                                        Brock Z. Pittman (OBA #32853)
                                        CHRISTENSEN LAW GROUP, P.L.L.C.
                                        3401 N.W. 63rd Street, Suite 600
                                        Oklahoma City, Oklahoma 73116
                                        Telephone: (405) 232-2020
                                        Facsimile: (405) 228-1113
                                        Clay@christensenlawgroup.com
                                        Jeffrey@christensenlawgroup.com
                                        Jon@christensenlawgroup.com
                                        Brock@christensenlawgroup.com

                                        Eric D. Winston (CA Bar No. 202407 –
                                        application for admission pro hac vice
                                        pending)
                                        QUINN EMANUEL URQUHART &
                                        SULLIVAN LLP
                                        865 S. Figueroa St., 10th Floor
                                        Los Angeles, California 90017
                                        Telephone: (213) 443-3000
                                        Facsimile: (213) 443-3100
                                        ericwinston@quinnemanuel.com

                                        Attorneys for Creditors Rural Hospital
                                        Acquisition, LLC, First Physicians Realty
                                        Group, LLC, First Physicians Business
                                        Solutions, LLC, First Physicians Services,
                                        LLC, and First Physicians Resources, LLC




                                      21
             Case: 20-13482       Doc: 60     Filed: 11/05/20    Page: 25 of 30




                             CERTIFICATE OF SERVICE

        This shall certify that on this 5th day of November, 2020, I electronically transmitted
the foregoing document to the Court Clerk using the CM/ECF System and transmittal of a
Notice of Electronic Filing to the counsel registered for ECF in this case. This further
certifies that a copy of the foregoing document was served on all parties listed below and
to all parties listed on the matrix attached hereto.

RHA Anadarko, Inc.                                 McKesson Medical Surgical, Inc.
1002 E. Central Blvd.                              c/o Corporation Service Company
Anadarko, OK 73005-4405                            100 Shockoe Slip FL 2
                                                   Richmond, VA 23219-4100
Airgas USA, LLC
259 N. Radnor-Chester Road                         McKesson Medical Surgical, Inc.
Suite 100                                          Lisa Wong, GC Corp. Compliance
Wayne, PA 19087-5240                               Officer
                                                   9954 Maryland Drive, Suite 400
Elaine’s Transportation Company                    Richmond, VA 23233
3717 Vickie Drive
Oklahoma City, OK 73115-4345                       Medline Industries, Inc.
                                                   3 Lakes Dr.
Empire Paper Company                               Northfield, IL 60093-2753
2708 Central Fwy E
Wichita Falls, TX 76301-8099                       Medline Industries, Inc.
                                                   Alex Liberman, GC
Henry Schein                                       Legal Dept.
Walter Siegel VP AMD Gen Counsel                   One Medline Place
135 Duryea Rd.                                     Mundelein, IL 60060-4485
Melville, NY 11747-3834
                                                   Medline Industries, Inc.
Henry Schein                                       Attn: Anne Kisha
Box 371952                                         One Medline Pl.
Pittsburgh, PA 15250-7952                          Mundelein, IL 60060-4486

Keystone Solutions, Inc.                           Medtronic USA
6901 Shawnee Misskion Pkwy #215                    710 Medtronic Parkway
Mission, KS 66202-4005                             Minneapolis, MN 55432-5604

McKesson Medical Surgical, Inc.                    Medtronic USA
6555 State Hwy 161                                 c/o Corporation Service Company
Irving, TX 75039-2402                              2345 Rice Street, Suite 230
                                                   Roseville, MN 55113-3769



                                              22
            Case: 20-13482     Doc: 60   Filed: 11/05/20   Page: 26 of 30




Smith & Son Building Centers Inc.             Stryker Capital
117 SE 2nd St.                                c/o Jennifer Monique Cotton
Anadarko, OK 73005-3415                       6151 West Century Blvd., Ste. 906
                                              Los Angeles, CA 90045-5310
Southern Plains Medical Center Inc.
2222 W. Iowa Ave.                             Stryker Capital
Chickasha, OK 73018-2738                      CT Lien Solution
                                              P.O. Box 29071
Southern Plains Medical Center Inc.           Glendale, CA 91209-9071
625 Wildmeadow Drive
Edmond, OK 73003-3034                         US Foodservice
                                              7950 Spence Road
Stability Biologics                           Fairburn, GA 30213-2907
2026 Fransworth Dr.
Nashville, TN 37205-2700                      US Foodservice
                                              Attn: Kristin Coleman
                                              9399 West Higgins Road, Ste. 500
                                              Rosemond, IL 60018-4992


                                              /s/ J. Clay Christensen
                                              J. Clay Christensen




                                         23
                                  Case: 20-13482    Doc: 60        Filed: 11/05/20       Page: 27 of 30
Label Matrix for local noticing                Internal Revenue Service                        Oklahoma Employment Security Commission
1087-5                                         PO Box 7346                                     PO Box 53039
Case 20-13482                                  Philadelphia, PA 19101-7346                     Oklahoma City, OK 73152-3039
Western District of Oklahoma
Oklahoma City
Mon Nov 2 08:25:44 CST 2020
RHA Stroud, Inc.                               USBC Western District of Oklahoma               B BRAUN MEDICAL INC
2308 Highway 66 West                           215 Dean A. McGee                               824 TWELFTH AVE
Stroud, OK 74079-6729                          Oklahoma City, OK 73102-3426                    BETHLEHEM PA 18018-3524



BAXTER HEALTHCARE CORPORATION                  BRIDGE HEALTHCARE FINANCE LLC                   CHRISTOPHER TAYBACK
ONE BAXTER PARKWAY                             233 SOUTH WACKER                                KRISTEN BIRD
DEERFIELD IL 60015-4633                        SUITE 5350                                      QUINN EMANUEL URQUHART & SULLIVAN LLP
                                               CHICAGO IL 60606-6367                           865 SOUTH FIGUEROA STREET 10TH FLOOR
                                                                                               LOS ANGELES CA 90017-5003

CORPORATION SERVICE COMPANY                    EVANS NATIONAL LEASING INC                      FINANCIAL PACIFIC LEASING LLC
AS REPRESENTATIVE                              ONE GRIMSBY DRIVE                               ATTM GARY BERGSTROM
801 ADLAI STEVENSON                            HAMBURG NY 14075-3764                           3455 S 344TH WAY STE 300
SPRINGFIELD IL 62706-0001                                                                      FEDERAL WAY 98001-9546


FINANCIAL PACIFIC LEASING LLC                  FIRST PHYSICIANS BUS SOL ANADARKO LLC           FIRST PHYSICIANS BUS SOL STROUD LLC
PO BOX 4568                                    C/O CAPITOL DOCUMENT SERVICES INC               C/O CAPITOL DOCUMENT SERVICES INC
FEDERAL WAY WA 98063-4568                      1833 S MORGAN ROAD                              1833 S MORGAN ROAD
                                               OKLAHOMA CITY OK 73128-7004                     OKLAHOMA CITY OK 73128-7004


FIRST PHYSICIANS BUSINESS SOLUTIONS            FIRST PHYSICIANS BUSINESS SOLUTIONS LLC         FIRST PHYSICIANS CAPITAL GROUP INC
4323 NW 63RD ST                                C/O CAPITOL DOCUMENT SERVICES INC               14201 WIRELESS WAY
OKLAHOMA CITY OK 73116-1547                    1833 S MORGAN ROAD                              SUITE B-100
                                               OKLAHOMA CITY OK 73128-7004                     OKLAHOMA CITY OK 73134-2521


FIRST PHYSICIANS CAPITAL GROUP INC             FIRST PHYSICIANS REALTY GROUP LLC               FIRST PHYSICIANS RESOURCES ANADARKO LLC
9663 SANTA MONICA BLVD SUITE 959               C/O J CLAY CHRISTENSEN ESQ                      C/O CAPITOL DOCUMENT SERVICES INC
BEVERLY HILLS CA 90210-4303                    CHRISTENSEN LAW GROUP PLLC                      1833 S MORGAN ROAD
                                               3401 NW 63RD ST SUITE 600                       OKLAHOMA CITY OK 73128-7004
                                               OKLAHOMA CITY OK 73116-3796

FIRST PHYSICIANS RESOURCES LLC                 FIRST PHYSICIANS RESOURCES STROUD LLC           FIRST PHYSICIANS SERVICES ANADARKO LLC
14201 WIRELESS WAY                             C/O CAPITOL DOCUMENT SERVICES INC               C/O CAPITOL DOCUMENT SERVICES INC
SUITE B-100                                    1833 S MORGAN ROAD                              1833 S MORGAN ROAD
OKLAHOMA CITY OK 73134-2521                    OKLAHOMA CITY OK 73128-7004                     OKLAHOMA CITY OK 73128-7004


FIRST PHYSICIANS SERVICES LLC                  FIRST PHYSICIANS SERVICES LLC                   FIRST PHYSICIANS SERVICES STROUD LLC
14201 WIRELESS WAY                             C/O CAPITOL DOCUMENT SERVICES INC               C/O CAPITOL DOCUMENT SERVICES INC
SUITE B-100                                    1833 S MORGAN ROAD                              1833 S MORGAN ROAD
OKLAHOMA CITY OK 73134-2521                    OKLAHOMA CITY OK 73128-7004                     OKLAHOMA CITY OK 73128-7004


GE HFS LLC                                     GE HFS LLC                                      GE HFS LLC
20225 WATER TOWER BLVD                         901 MAIN AVENUE                                 9900 W INNOVATION DR
BROOKFIELD WI 53045-3530                       THE TOWERS                                      MILWAUKEE WI 53226-4856
                                               NORWALK CT 06851-1168
                                   Case: 20-13482    Doc: 60        Filed: 11/05/20     Page: 28 of 30
GE HFS LLC                                      GE HFS LLC                                    GENERAL ELECTRIC CAPITAL CORPORATION
CT CORPORATION SYSTEM                           PO BOX 414 W-490                              3333 HESPER RD
301 S BEDFORD ST SUITE 1                        MILWAUKEE WI 53201-0414                       BILLINGS MT 59102-6744
MADISON WI 53703-3691


GENERAL ELECTRIC CAPITAL CORPORATION            GENERAL ELECTRIC CAPITAL CORPORATION          GENERAL ELECTRIC CAPITAL CORPORATION
901 MAIN AVENUE                                 CT CORPORATION SYSTEM                         LEGAL DEPT
THE TOWERS                                      3011 AMERICAN WAY                             207 MERIT 7
NORWALK CT 06851-1168                           MISSOULA MT 59808-1921                        NORWALK CT 06851


GENERAL ELECTRIC CAPITAL CORPORATION            HANMI BANK                                    HANMI BANK
PO BOX 35701                                    3660 WILSHIRE BLVD #PH-A                      ATTN VIVIAN I KIM GC AND CORP SECTY
BILLINGS MT 59107-5701                          LOS ANGELES CA 90010-2719                     3660 WILSHIRE BLVD NO PH-A
                                                                                              LOS ANGELES CA 90010-2387


HANMI BANK                                      INTERNAL REVENUE SERVICE                      INTERNAL REVENUE SERVICE
C/O PRENTICE-HALL CORPORTION SYSTEM INC.        55 N ROBINSON AVE                             CENTRALIZED INSOLVENCY OPERATION
2710 GATEWAY OAKS DR SUITE 150N                 OKLAHOMA CITY OK 73102-9229                   PO BOX 7346
SACRAMENTO CA 95833-3502                                                                      PHILADELPHIA PA 19101-7346


J CLAY CHRISTENSEN                              JOHNSON & JOHNSON CORP                        JOHNSON & JOHNSON CORP
T P HOWELL                                      ATTN MICHAEL H ULLMANN                        FOR ORTHO CLINICAL DIAG INC
CHRISTENSEN LAW GROUP PLLC                      ONE JOHNSON & JOHNSON PLAZA                   501 GEORGE STREET
3401 NW 63RD STREET SUITE 600                   NEW BRUNSWICK NJ 08933-0001                   NEW BRUNSWICK NJ 08901-1161
OKLAHOMA CITY OK 73116-3796

JOHNSON & JOHNSON CORP                          JOHNSON AND JOHNSON FINANCE CORP              JOHNSON AND JOHNSON FINANCE CORP
ONE JOHNSON & JOHNSON PLAZA                     501 GEORGE STREET                             ATTN MICHAEL H ULLMANN
NEW BRUNSWICK NJ 08933-0001                     NEW BRUNSWICK NJ 08901-1197                   ONE JOHNSON & JOHNSON PLAZA
                                                                                              NEW BRUNSWICK NJ 08933-0001


JOHNSON AND JOHNSON FINANCE CORP                KYLE BATTER                                   LISA M. MOLSBEE
ONE JOHNSON & JOHNSON                           QUINN EMANUEL URQUHART & SULLIVAN LLP         JONATHAN M MILES
NEW BRUNSWICK NJ 08933-0001                     555 TWIN DOLPHIN DR 5TH FLOOR                 CHRISTENSEN LAW GROUP PLLC
                                                REDWOOD SHORES CA 94065-2129                  3401 NW 63RD STREET SUITE 600
                                                                                              OKLAHOMA CITY OK 73116-3796

MEDICARE PART A                                 MEDICARE PART A                               MITCHELL   BLACKBURN
C/O NOVITAS SOLUTIONS                           CASHIER                                       ATTORNEY   AT LAW
2020 TECHNOLOGY PKWY                            PO BOX 890114                                 1700 ONE   LEADERSHIP SQ
MECHANICSBURG PA 17050-9411                     CAMP HILL PA 17089-0114                       OKLAHOMA   CITY OK 73102


NFS LEASING INC                                 NFS LEASING INC                               NOVITAS SOLUTIONS
900 CUMMINGS CENTER                             ASHLEY WHYMAN VP GENERAL COUNSEL              C/O COGENCY GLOBAL INC DAUPHIN
SUITE 226-U                                     900 CUMMINGS CENTER STE 226-U                 600 NORTH 2ND STREET
BEVERLY MA 01915-6183                           BEVERLY MA 01915-6183                         HARRISBURG PA 17101-1092


OKLA STATE DEPT OF HEALTH                       OKLA STATE DEPT OF HEALTH                     OKLA STATE DEPT OF HEALTH
100 VALLEY DRIVE                                1000 NE 10TH ST                               CHIEF COUNSEL - KIM BAILEY
PAULS VALLEY OK 73075-6613                      OKLAHOMA CITY OK 73117-1299                   LEGAL DEPT
                                                                                              1000 NE 10TH ST
                                                                                              OKLAHOMA CITY OK 73117-1207
                                 Case: 20-13482    Doc: 60        Filed: 11/05/20    Page: 29 of 30
OKLAHOMA COUNTY                               OKLAHOMA COUNTY                              OKLAHOMA EMPLOYMENT SECURITY COMMISSION
FORREST BUTCH FREEMAN                         SERVICE AGENT CAROLYN CAUDILL                LEGAL DIVISION
OKLAHOMA COUNTY TREASURER                     OKLAHOMA COUNTY CLERK                        PO BOX 53039
320 ROBERT S. KERR ROOM 307                   320 ROBERT S KERR ROOM 203                   OKLAHOMA CITY OK 73152-3039
OKLAHOMA CITY OK 73102-3430                   OKLAHOMA CITY OK 73102-3430

OKLAHOMA HEALTH CARE AUTHORITY                OKLAHOMA TAX COMMISSION                      ORTHO-CLINICAL DIAGNOSTICS INC
ATTN: CENTRAL FILES                           GENERAL COUNSEL OFFICE                       1001 US HIGHWAY 202
4545 N LINCOLN BLVD STE 124                   100 NORTH BROADWAY AVENUE SUITE 1500         RARITAN NJ 08869-1487
OKLAHOMA CITY OK 73105-3413                   OKLAHOMA CITY OK 73102-8601


PEOPLES UNITED BANK                           PEOPLES UNITED BANK                          PRIME ALLIANCE BANK
ATTN ROBERT E TRAUTMANN SR EX VP GC           ONE POST OFFICE SQUARE                       1868 500 WEST
850 MAIN ST 13TH FL                           SUITE 3710                                   WOODS CROSS UT 84010-7453
BRIDGEPORT CT 06604-4904                      BOSTON MA 02109-2175


PRIME ALLIANCE BANK                           RICHARD BROSNICK                             RURAL HOSPITAL ACQUISITION LLC
ATTN STEVEN SELLERS                           AKERMAN LLP                                  3555 NW 58TH STREET 700
1868 500 WEST                                 666 FIFTH AVE 20TH FLOOR                     OKLAHOMA CITY OK 73112-4703
WOODS CROSS UT 84010-7453                     NEW YORK NY 10103-0020


RURAL HOSPITAL ACQUISITION LLC                RURAL HOSPITAL ACQUISITION LLC               SOCIAL SECURITY ADMINISTRATION
4323 NW 63RD ST SUITE 100                     C/O CAPITOL DOCUMENT SERVICE                 ATTN BANKRUPTCY COORDINATOR
OKLAHOMA CITY OK 73116-1513                   1833 S MORGAN RD                             OFFICE OF THE GEN COUNSEL REGION VI
                                              OKLAHOMA CITY OK 73128-7004                  1301 YOUNG STREET STE A702
                                                                                           DALLAS TX 75202-4813

STERIS CORPORATION                            STERIS CORPORATION                           STROUD NATIONAL BANK
5960 HEISLEY RD                               ATTN J. ADAM ZANGERLE                        300 W MAIN ST
MENTOR OH 44060-1834                          5960 HEISLEY RD                              STROUD OK 74079-3612
                                              MENTOR OH 44060-1834


STROUD NATIONAL BANK                          THE FIRST STATE BANK                         THERMO FISHER FINANCIAL SERVICES INC
PO BOX 450                                    3030 NW EXPRESSWAY                           168 THIRD AVE
STROUD OK 74079-0450                          SUITE 130                                    WALTHAM MA 02451-7551
                                              OKLAHOMA CITY OK 73112-5466


THERMO FISHER FINANCIAL SERVICES INC          THERMO FISHER FINANCIAL SERVICES INC         TRIAD BANK NA
81 WYMAN STREET                               CAPITOL CORPORATE SERVICES INC               3030 NW EXPRESSWAY SUITE 130
WALTHAM MA 02451-1223                         44 SCHOOL STREET SUITE 505                   TULSA OK 74153
                                              BOSTON MA 02108-4221


TRIAD BANK NA                                 UNITED STATES TRUSTEE                        US BANCOR
PO BOX 35567                                  215 DEAN MCGEE AVE 4TH FLOOR                 THE CORPORATION TRUST COMPANY
TULSA OK 74153-0567                           OKLAHOMA CITY OK 73102-3479                  CORPORATION TRUST CENTER 1209 ORANGE ST
                                                                                           WILMINGTON DE 19801-1196


US BANCORP                                    US BANCORP                                   US BANCORP
ATTN JAMES L CHOSY                            C/O CT CORPORATION SYSTEM                    TWO APPLETREE SQUARE
LEGAL DEPT                                    1010 DALE ST N                               SUITE 325
800 NICOLLET MALL STE 1500                    ST PAUL MN 55117-5603                        BLOOMINGTON MN 55425
MINNEAPOLIS MN 55402-7014
                                   Case: 20-13482         Doc: 60        Filed: 11/05/20         Page: 30 of 30
United States Trustee                                VALLIANCE BANK                                       VALLIANCE BANK
United States Trustee                                1501 24TH ABE NW                                     ATTN BRAD SWICKEY
215 Dean A. McGee Ave., 4th Floor                    NORMAN OK 73069                                      1601 NW EXPRESSWAY
Oklahoma City, OK 73102-3479                                                                              OKLAHOMA CITY OK 73118-1443


WELLS FARGO BANK NA                                  WELLS FARGO BANK NA                                  WELLS FARGO BANK NA
625 MARQUETTE AVE FL 16                              C/O CORPORATION SERVICE COMPANY                      LEGAL DEPT
MINNEAPOLIS MN 55402-2308                            2345 RICE STREET SUITE 230                           420 MONTGOMERY ST
                                                     ROSEVILLE MN 55113-3769                              SAN FRANCISCO CA 94104-1298


WELLS FARGO BANK NA                                  WELLS FARGO BANK NA                                  WELLS FARGO FINANCIAL LEASING INC
LEGAL ORDER PROCESSING                               MAC N9311-161 SIXTH AND MARQUETTE                    800 WALNUT ST MAC N0005-004
PO BOX 1416                                          MINNEAPOLIS MN 55479-0001                            DES MOINES IA 50309-3891
CHARLOTTE NC 28201-1416


WELLS FARGO FINANCIAL LEASING INC                    WELLS FARGO FINANCIAL LEASING INC                    WINTHROP RESOURCES CORPORATION
ATTN CRAIG LONG                                      ATTN SYLWIA DABROWSKA PERRY SR. COUNSEL              11100 WAYZATA BLVD
800 WALNUT ST SUITE                                  800 WALNUT ST SUITE                                  SUITE 800
DES MOINES IA 50309-3891                             DES MOINES IA 50309-3891                             MINNETONKA MN 55305-5525


WINTHROP RESOURCES CORPORATION                       WINTHROP RESOURCES CORPORATION                       Jolene M. Wise
ANNE KRUGER SR. VP GC                                C/O CORPORATION TRUST CO                             Securities and Exchange Commission
1405 XENIUM LN. N                                    129 ORANGE ST.SUITE 800                              175 W. Jackson Blvd., Suite 900
PLYMOUTHMN 55441-4402                                WILMINGTON DE 19801                                  Chicago, IL 60604-2908


Leif Swedlow                                         Michael A Rubenstein
Rubenstein & Pitts, PLLC                             Rubenstein & Pitts, PLLC
1503 East 19th St.                                   1503 East 19th Street
Edmond, OK 73013-6737                                Edmond, OK 73013-6737




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)First Physicians Business Solutions, LLC          (u)First Physicians Realty Group, LLC                (u)First Physicians Resources, LLC




(u)First Physicians Services LLC                     (u)Rural Hospital Acquisition, LLC                   (d)FIRST PHYSICIANS CAPITAL GROUP INC
                                                                                                          14201 WIRELESS WAY SUITE B-100
                                                                                                          OKLAHOMA CITY OK 73134-2521



End of Label Matrix
Mailable recipients   106
Bypassed recipients     6
Total                 112
